Citation Nr: 0520582	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  95-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Lyme disease, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1968 to January 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In an unappealed February 1993 rating decision, 
the RO denied entitlement to service connection for Lyme 
disease on a direct basis.  The issue on appeal is limited to 
service connection for Lyme disease as secondary to service-
connected PTSD.

In September 2003, the case was remanded by the Board for 
additional development.  That development has been 
accomplished, and the case has been returned to the Board for 
appellate review.  


FINDING OF FACT

There are no current residuals of Lyme disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for Lyme 
disease as secondary to service-connected PTSD are not met.  
38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in March 2001, as well as the 
discussions in the May 1996 statement of the case and October 
2002, January 2004, and January 2005 supplemental statements 
of the case (SSOCs).  This claim was filed prior to the 
passage of the VCAA.  Thus, notice, required following the 
passage of the VCAA, clearly was not mailed to the appellant 
prior to the initial RO adjudication of his claim.  Any 
defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to notice that was not fully 
considered by the RO in subsequent adjudications contained in 
the supplemental statements of the case SSOCs.  There is 
simply no indication that disposition of his claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  It 
is noted that the veteran offered testimony at a hearing 
before a hearing officer in March 1996 at the Albuquerque RO.  
As to the fourth element of the requisite notice, that VA 
must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim," the 
VA has satisfied this duty through a series of communications 
to the veteran during the years that this claim has been 
active.  In this regard, the Board notes that the March 2001 
letter, as well as letters in December 2001 and April 2003, 
contain requests for evidence and inform the veteran of the 
types of evidence VA will obtain.  Furthermore, the SSOC 
issued in October 2002 provided the veteran with the text of 
38 C.F.R. § 3.159, which provides that VA will request that 
VA provide everything in the veteran's possession that 
pertains to the claim.  Extensive development has been 
undertaken consistent with the Board's remand.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO obtained VA medical records dated 
through February 2004, as well as service medical records and 
records from the Social Security Administration (SSA), 
including private treatment records.  Additional private 
medical records have been obtained.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Examinations were conducted in April 1996, July 
1997, and August 2002, with addendum dated in September 2002.  
The Board finds sufficient medical evidence to make a 
decision.  Therefore, no further assistance to the veteran is 
required.  

II.  Facts

The veteran urges that he has Lyme disease that is aggravated 
by service-connected PTSD.  The veteran's PTSD is service 
connected since 1993 and is evaluated as 100 percent 
disabling.  

Laboratory tests dated in May 1991 confirm Lyme disease.  VA 
and private treatment records reflect considerable treatment 
for Lyme disease for a period of time thereafter.  
Psychological testing dated in May 1992 by Robert Geffner, 
Ph.D., revealed PTSD and noted Lyme disease would likely be 
exacerbated by stress.  A report of VA examination dated in 
August 1992 noted Lyme disease by history with ongoing 
symptoms and treatment by a private physician.  SSA declared 
the veteran disabled in a June 1992 determination due to 
organic mental disorder and major depression.  

In April 1994, Stephen Westmoreland, Ed.D., in discussing the 
veteran's PTSD, stated that the presence of Lyme disease 
could only complicate the issue a required a medical doctor 
to further enlighten as to the interplay.

In October 1994, a VA examiner stated that Lyme disease 
compounded the veteran's PTSD symptoms.

VA examination in July 1995 noted that the veteran stated 
that his Lyme disease was in remission and he was taking 
medication for it.

A Vet Center noted dated in September 1995 makes reference to 
the disabling "interactive effects" of PTSD and Lyme 
disease.  An opinion statement dated in October 1995 by a VA 
psychologist, as well as records dated in 1994, support the 
veteran's theory of aggravation.  

VA examination of the joints in April 1996 revealed no 
significant abnormality of the joints.  There was no swelling 
of the finger, elbow or shoulder joints, and range of motion 
was good.  The veteran was described as quite disturbed.  He 
reported increased joint pain occurred when he was excited, 
as he was at present.  The examiner reviewed blood work the 
veteran presented from 1994, which did not show Lyme disease.  
The diagnosis was history of Lyme disease.  

A VA medical certificate dated in June 1996 shows Lyme 
disease by history.  

Several private doctors and psychologists have opined that 
the veteran's exacerbations of PTSD aggravate his Lyme 
disease.  These documents are dated in and prior to 1997, as 
follows.  

In February 1997, William B. Rogers, M.D., Chief of 
Psychiatry of the Andrews Center, offered his opinion in 
support of the veteran's claim. He explained that in his work 
with the veteran, he had noted that each of the Lyme attacks, 
consisting primarily of intense fatigue, malaise, poor sleep, 
conjunctivitis, headache, stiff neck, episodic transient and 
migratory arthritis, and flu-like symptoms with low grade 
fever, were preceded by a flare of PTSD.  The association had 
been so regular that Dr. Rogers specified that there was no 
doubt whatsoever in his mind that there was a relationship 
between service-connected PTSD and Lyme disease.  Dr. Rogers 
stated that the veteran's Lyme disease was aggravated and 
worsened by stress caused by PTSD.  

Psychologist S. C. Westmoreland, Ed.D., opined in March 1997 
that, after treating the veteran for the past three years in 
the PTSD clinic, that PTSD played a significantly negative 
role in the ability of the veteran's immune system to fight 
Lyme disease.  Thus, he opined that the PTSD aggravated and 
worsened his Lyme disease.  

A report from Audrey Stein Goldings, M.D., dated in March 
1997, reflects the doctor's opinion that the veteran's Lyme 
disease, productive of painful arthralgias, myalgias, 
encephalopathy, and fatigue, was aggravated by stress due to 
PTSD.  PTSD aggravated symptoms and reduced his ability to 
recover from Lyme disease.  

Private treatment records dated from October 1993 to February 
2000 show no significant findings of Lyme disease after 1997.  

A VA systemic conditions examination was conducted in June 
1997.  The examiner was asked to address whether PTSD was 
aggravating Lyme disease.  The examiner stated that he 
personally believed that the veteran could still have the 
same manifestations of Lyme disease even if he did not have 
PTSD.  The examiner opined that the veteran's very 
complicated problems of PTSD and dissociative amnesia were 
being thoroughly obscured by the somewhat inappropriate 
problem of addressing whether PTSD aggravated his Lyme 
disease.  The examiner reviewed the favorable opinions and 
opined that there was no measurable method available to 
decide the question.  In an addendum, the examiner added 
that, after research into Lyme disease, he still could only 
say that every misery influences every other misery in the 
body, but besides that philosophy, no objective test existed 
to answer the question.  He explained that it was impossible 
to say with any responsibility that PTSD aggravated this 
veteran's Lyme disease.  

In September 2000, the veteran reported his Lyme disease was 
in remission.  

A report of VA infectious and immune diseases examination 
dated in August 2002 reflects the veteran's history of Lyme 
disease in 1991 diagnosed by blood test and treated by 
antibiotics.  The veteran reported a recurrence of the skin 
rash associated with Lyme disease up until two years prior to 
the examination.  The last positive blood test was in 1996.  
The last Lyme test determination was a few weeks prior to the 
examination, and was negative.  The veteran reported a 40 
pound weight loss this year and that his current weight was 
165 pounds.  This was related to a fall and a fracture of the 
lumbar vertebrae.  This fall and another one two years 
earlier in which thoracic vertebrae were fractured were 
thought to be related to a seizure disorder.  Following 
physical examination, the diagnosis was history of Lyme 
disease clinically in remission for two years with last 
positive blood test in 1996.  The examiner noted the positive 
opinions as to aggravation, but concluded that inasmuch as 
Lyme disease is an infectious disease of known etiologies, 
aggravation or recurrence was less likely than not associated 
with the variable severity of PTSD.  The examiner reported 
that he would review the claims folder and make an addendum.  




The examiner reviewed the claims folder and issued an 
addendum in September 2002.  The examiner noted the negative 
Lyme titer in July 2002 and the examination.  He opined there 
was no clinical evidence of Lyme disease.  As to the 
veteran's orthopedic problems, involving the cervical, 
thoracic and lumbar spines, these were degenerative and post-
traumatic in nature and not the chronic inflammatory type of 
arthritis pictures that one sees with Lyme disease.  The 
examiner found the PTSD and Lyme disease to be separate 
problems, and noted that the evolutionary problems with Lyme 
disease are unassociated with PTSD.  Also, he concluded that 
the neurologic picture here was less likely than not 
associated with Lyme disease.  

Additional treatment records from Tyler Neurosurgical 
Associates, Texas Spine and Joint Hospital, East Texas 
Medical Center, Tyler Radiology Associates, and First 
Physicians Trauma, show treatment primarily associated with 
an accident and do not address Lyme disease.  

III.   Service connection for Lyme disease, as secondary to 
service-connected PTSD

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).




It is undisputed that the veteran contracted Lyme disease in 
the early 1990s due to a tick bite.  The veteran does not 
allege, nor does the evidence show, that PTSD caused Lyme 
disease.  Rather, the veteran has urged that exacerbations of 
PTSD effect and in fact cause flare-ups of his Lyme disease, 
or aggravate it.  There is medical support for this assertion 
dated in 1995, 1996, and 1997, but more recent medical 
evidence shows no clinical evidence of residuals of Lyme 
disease.  Thus, the critical issue remains whether the 
veteran currently has residuals of Lyme disease.  For the 
following reasons, and based on the facts as set forth above, 
the Board finds that the answer to the question is no.

Medical opinion evidence shows a relationship between PTSD 
and Lyme disease dating through 1997.  However, the weight of 
the VA and private treatment records do not show competent 
medical evidence, opinion or otherwise, that the veteran 
currently has any residuals of Lyme disease.  The medical 
statements dated in 1995, 1996, and 1997 certainly allege 
such a relationship.  However, the last positive blood test 
for Lyme disease was dated in 1996.  The most recent blood 
test, dated in 2002, was negative.  

The Board notes that in 1995, 1996, and 1997, Drs. Rogers, 
Geffner, Stein Goldings and Westmoreland, stated that the 
veteran's PTSD has aggravated his Lyme disease.  However, 
these are not persuasive as to whether there are current 
residuals of Lyme disease.  The Board notes that the VA 
doctor concluded in August 2002 there was no clinical 
evidence of Lyme disease, and added that current orthopedic 
complaints were related to intercurrent trauma and not to 
Lyme disease.  Also, the doctor concluded that the veteran's 
neurological picture was less likely than not associated with 
Lyme disease.  The disease has resolved, and is no longer 
present, clinically, on blood tests or on observation.  There 
are no residuals.  The Board finds that the earlier 
statements by the private physicians, made eight years ago or 
more, are otherwise outweighed by the recent, more persuasive 
and probative evidence, which was based upon diagnostic 
testing and review of the claims folder and scientific 
literature.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  

For the same reasons, the Board is persuaded that the August 
2002 VA medical opinion with addendum is most convincing on 
the issue of whether there is a relationship between PTSD and 
Lyme disease.  It is significant that the examiner reviewed 
the medical evidence favoring a relationship between Lyme 
disease and PTSD contained in the file.  See e.g., Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  Where a medical expert 
has fairly considered all the evidence, his [or her] opinion 
may be accepted as an adequate statement of the reasons and 
bases for a decision when the Board adopts such an opinion.  
Id.  The Board does, in fact, adopt the VA medical opinion 
and finds that there is no Lyme disease clinically present 
that could be proximately due to or aggravated by PTSD.  
Thus, service connection is not warranted in this case.

The veteran has asserted that his service-connected PTSD does 
aggravate Lyme disease.  The Board appreciates the sincerity 
of his belief; however, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, on this issue.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for Lyme disease as 



secondary to service-connected PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.


ORDER

Entitlement to service connection for Lyme disease as 
secondary to service-connected PTSD is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


